Opinion issued June 26, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00090-CV
                           ———————————
                        BRADEN RICHTER, Appellant
                                        V.
  AMIR MIRESKANDARI AND RETAIL MANAGEMENT PARTNERS,
                     INC., Appellees


                   On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-53443


                         MEMORANDUM OPINION

      On May 6, 2014, Appellant, Braden Richter, filed an unopposed motion to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). A certificate of conference was

included indicating appellees were not opposed. No opinion has issued.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.1(a), 43.2(f).

We dismiss all other pending motions as moot.



                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.




                                        2